DETAILED ACTION

Claim Objections
Each of claims 9 and 19 recited terms “CAP”, “MAP”, “API”, etc. which represent, according to paragraphs [00096], [00113] and [00114], “Camel Application Part”, “Mobile Application Part”, “Application Program Interface”, respectively. The claims are objected with above reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	The term "how" in each of the independent claims 1 and 11 is a relative term which renders the claim indefinite. The terms "how to route" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For a purpose of examination purposes, Examiner assumed that the terms “how to route” have been amended as “properly route”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. (US 2012/0294435).
 	Regarding claim 1, Cox et al. (“Cox”) teaches a computer-implemented method comprising: 
 	receiving, by a computer, first signaling data associated with a calling device  that originated an inbound phone call (i.e., system 50 receiving data and information described with reference to Transmission 4 of an Incoming Call 2 sent from a calling party via an application Programming Interface (API) 6; para. [0034]-[0035]), the first signaling data instructing a telephone network how to route the inbound phone call (i.e., including a dial telephone number or dialed number information associated with a called party where a carrier route to route the call; para. [0033]-[0034]) and comprising line information identifying at least one of: an originating carrier, a line type, and an originating location (i.e., ANI is used to determine the current telecommunication carrier; para. [0037], a line type; para. [0038] and/or geo-location, para. [0039]); 
 	receiving, by the computer from a database, second signaling data comprising the line information associated with the calling device (i.e., receiving and comparing to pattern data stored in the real-time patterns database 17 to one or more expected patterns from database 19 (read on second signal data); para. [0044] and [0046]); and 

	Regarding claim 2, Cox further teaches the defined threshold to satisfy a risk level, such as higher risk for VoIP telephone than a landline or wireless; para. [0049]. 
	Regarding claim 3, Cox further teaches the authentication based on the calling device such as the VoIP, landline and/or wireless telephone in paragraph [0049].
	Regarding claim 5, Cox further teaches the features of authenticating the current telecommunication carrier, as one or more switch devices, to transmit the Transmission 4 to the system 10 serving and owning the ANI number as an originating switching device (para. [0037]).
	Regarding claim 6, Cox further teaches the Local Number Portability (LNP) databases to provide information data to determine the current telecommunication carrier in the telephone network (para. [0037]).
	Regarding claim 7, Cox further teaches variable of databases, such as line type10 database configured to store signal data for calls, i.e., pre-paid calls, resident/inmate calls, post-paid, etc. with one or more carrier facilities in paragraph [0038]. Home Location Register (HLR) database configured to store signaling data for calls associated with wireless carrier facilities (para. [0040]).
	Regarding claim 8, Cox further teaches the feature of using the ANI number delivered in Transmission 4 (first signal data) to retrieve information (second signal information) from the database to determine the current telecommunication carrier in 
	Regarding claim 9, Cox further teaches the limitations of the claim, such as transmitting the Transmission 4 in one of messages, i.e., SS7 message, in paragraphs [0034], [0037] and [0050].
	Regarding claim 10, Cox further teaches the feature of sending the metric along with other optional data as outlined in Transmission 4 to User in paragraphs [0049] and [0051].
Regarding claim 11, Cox teaches a system (i.e., system 50 as shown in figure 1) comprising:
a server (i.e., a server 64 as show in figure 2, para. [0057] and [0059]) coupled to the system comprising a processor configured to:
receive first signaling data associated with a calling device  that originated an inbound phone call (i.e., system 50 receiving data and information described with reference to Transmission 4 of an Incoming Call 2 sent from a calling party via an application Programming Interface (API) 6; para. [0034]-[0035]), the first signaling data instructing a telephone network how to route the inbound phone call (i.e., including a dial telephone number or dialed number information associated with a called party where a carrier route to route the call; para. [0033]-[0034]) and comprising line information identifying at least one of: an originating carrier, a line type, and an originating location (i.e., ANI is used to determine the current telecommunication carrier; para. [0037], a line type; para. [0038] and/or geo-location, para. [0039]); 
(i.e., receiving and comparing to pattern data stored in the real-time patterns database 17 to one or more expected patterns from database 19 (read on second signal data); para. [0044] and [0046]); and 
 generate a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data (i.e., generating a score or metric based on parameters, i.e., AIN, line type, etc. either being matched or not matched; para. [0046] and [0049]).
Regarding claim 12, Cox further teaches the defined threshold to satisfy a risk level, such as higher risk for VoIP telephone than a landline or wireless; para. [0049]. 
Regarding claim 13, Cox further teaches the authentication based on the calling device such as the VoIP, landline and/or wireless telephone in paragraph [0049].
Regarding claim 15, Cox further teaches the features of authenticating the current telecommunication carrier, as one or more switch devices, to transmit the Transmission 4 to the system 10 serving and owning the ANI number as an originating switching device (para. [0037]).
Regarding claim 16, Cox further teaches the Local Number Portability (LNP) databases to provide information data to determine the current telecommunication carrier in the telephone network (para. [0037]).
Regarding claim 17, Cox further teaches variable of databases, such as line type10 database configured to store signal data for calls, i.e., pre-paid calls, resident/inmate calls, post-paid, etc. with one or more carrier facilities in paragraph [0038]. Home Location Register (HLR) database configured to store signaling data for calls associated with wireless carrier facilities (para. [0040]).

Regarding claim 19, Cox further teaches the limitations of the claim, such as transmitting the Transmission 4 in one of messages, i.e., SS7 message, in paragraphs [0034], [0037] and [0051].
Regarding claim 20, Cox further teaches the feature of sending the metric along with other optional data as outlined in Transmission 4 to User in paragraphs [0049] and [0051].

Claims 1, 4-8, 10-11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saitawdekar et al. (US Pat. 9,871,913).
 	Regarding claim 1, Saitawdekar et al. (“Saitawdekar”) teaches a computer-implemented method comprising: 
 	receiving, by a computer (i.e., system 100, as shown in figures 1 and 2), first signaling data associated with a calling device  that originated an inbound phone call (i.e., the system 100 receiving a call request), the first signaling data instructing a telephone network how to route the inbound phone call (i.e., the call request including calling party information about calling party device 210, as shown in figure 2, and called party information about called party device 240 that is used to route the call properly; col.6, lines 26-35) and comprising line information identifying at least one of: an (i.e., the call request comprising ANI or caller ID information which is used to determine service provider, as a carrier, assigned party calling party information within the call request, col.7, lines 10-19; or mappings of caller ID and ANI information to the lines, i.e., POTS lines or VOIP extensions, etc., col.7, lines 60-65); 
 	receiving, by the computer from a database, second signaling data comprising the line information associated with the calling device (i.e., receiving and comparing to calling party information stored within service provider assigned calling party information database 150, an external database, etc.; col.7, lines 1-19); and 
 	generating, by the computer, a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data (i.e., generating a discrepancy report if not matched and sent it to a called party or agent of called party, such as called party agent 260; col.7, lines 19-39; col.8, lines 53-65).
	Regarding claim 4, Saitawdekar further teaches the feature of executing one or more remedial actions, such as sending a signal to service provider network element 220 to halt call processing (col.9, lines 7-12).
	Regarding claim 5, Saitawdekar further teaches the features of receiving the call request by the service provider network element 220 which is determined as a carrier switching device to process the call and to halt the call processing (col.7, lines 13-19 and col.9, lines 8-12).
	Regarding claim 6, Saitawdekar further teaches the feature of retrieving signaling data (second signaling data) from calling party information database 150 to determine or authenticate the service provider network element 220, as a carrier or switch device in the telephone network (col.7, lines 1-19).

	Regarding claim 8, Saitawdekar further teaches feature of determining that the service provider based on the assigned calling party information (second signal data) stored in the database 150 (col.7, lines 1-19); feature of mapping the of caller ID and ANI information to lines (second signal data) stored the database 150, col.7, lies 50-65; comparing the calling party number in the call request to telephone numbers stored in monitored called party number database 140, col.8, lines 20-27.
	Regarding claim 10, Saitawdekar further teaches the limitations of the claim in col.8, line 62 through col.9, line 2.
	Regarding claim 11, Saitawdekar teaches a system (i.e., system 100 as shown in figures 1 and 2) comprising:
 	a server (i.e., a computer system 400 as show in figure 4 (col.9, lines 15-26), coupled to the system comprising a processor (i.e., processor 410) configured to:
	receive first signaling data associated with a calling device  that originated an inbound phone call (i.e., the system 100 receiving a call request), the first signaling data instructing a telephone network how to route the inbound phone call (i.e., the call request including calling party information about calling party device 210, as shown in figure 2, and called party information about called party device 240 that is used to route the call properly; col.6, lines 26-35) and comprising line information identifying at least one of: an originating carrier, a line type, and an originating location (i.e., the call request comprising ANI or caller ID information which is used to determine service provider, as a carrier, assigned party calling party information within the call request, col.7, lines 10-19; or mappings of caller ID and ANI information to the lines, i.e., POTS lines or VOIP extensions, etc., col.7, lines 60-65); 
 	receive, from a database, second signaling data comprising the line information associated with the calling device (i.e., receiving and comparing to calling party information stored within service provider assigned calling party information database 150, an external database, etc.; col.7, lines 1-19); and 
 	generate a threat score for the inbound phone call based at least in part upon a difference between the first signaling data and the second signaling data (i.e., generating a discrepancy report if not matched and sent it to a called party or agent of called party, such as called party agent 260; col.7, lines 19-39; col.8, lines 53-65).
	Regarding claim 14, Saitawdekar further teaches the feature of executing one or more remedial actions, such as sending a signal to service provider network element 220 to halt call processing (col.9, lines 7-12).
	Regarding claim 15, Saitawdekar further teaches the features of receiving the call request by the service provider network element 220 which is determined as a carrier switching device to process the call and to halt the call processing (col.7, lines 13-19 and col.9, lines 8-12).
  	Regarding claim 16, Saitawdekar further teaches the feature of retrieving signaling data (second signaling data) from calling party information database 150 to 
Regarding claim 17, Saitawdekar further teaches the databases 140 and 150, as shown in figure 1, configured to store signal data for calls, i.e., POTS and VOIP calls, associated with carrier facilities in col.7, lines 1-9 and lines 49-65.
	Regarding claim 18, Saitawdekar further teaches feature of determining that the service provider based on the assigned calling party information (second signal data) stored in the database 150 (col.7, lines 1-19); feature of mapping the of caller ID and ANI information to lines (second signal data) stored the database 150, col.7, lies 50-65; comparing the calling party number in the call request to telephone numbers stored in monitored called party number database 140, col.8, lines 20-27.
	Regarding claim 20, Saitawdekar further teaches the limitations of the claim in col.8, line 62 through col.9, line 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2012/0294435) in view of Compert et al. (US 10,225,397).

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of executing, by the computer, one or more remedial actions in response to determining that the threat score fails to satisfy the authentication threshold, as taught by Compert, into view of Cox in order to filter and prevent unwanted incoming calls and messages to the called party.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:


401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: April 2021